Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-8, 10-12 and 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.9,966,802. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by patented claims to stop outputting the power sequence after detecting a receiving device before starting power transmission.
Current application
Patent#9,966,802
Claim 1:
A method for wirelessly transmitting power to a wireless power receiver by a wireless power transmitter, the method comprising: periodically outputting a power sequence comprising a first detection power and 




An operation method of a wireless power transmitter, the operation method comprising: 

applying a first detection power with a first power level into a resonator of the wireless power transmitter; after a predetermined time interval since applying the first detection power, applying a second detection power with a second power level into the resonator of the wireless power transmitter, wherein the first power level is different from the second power level; detecting the wireless power receiver by detecting a change of load impedance in the wireless power transmitter while applying the first detection power or the second detection power; and transmitting a charging power to the detected wireless power receiver, wherein the first detection power and the second detection power are for detecting the change of load impedance caused by placement of the wireless power receiver.

Claim 3: 
The operation method of claim 1, wherein the second detection power has a minimum power level that will detect the change of load impedance with respect to the wireless power receiver in a first category (Since the second detection power is the minimum needed and the first and second signals are different. Therefore the first signal is greater than the second signal)

The method of claim 1, wherein detecting the change of the load impedance comprises: identifying the change of the load impedance exceeding a predetermined 

The operation method of claim 1, wherein detecting the wireless power receiver comprises: determining whether the change of load impedance exceeds a predetermined threshold, 

The method of claim 1, wherein the power sequence further comprises a third detection power which is sufficient to drive the controller of the wireless power receiver.
Claim 5:
The operation method of claim 1, further comprising: applying a driving power to drive the detected wireless power receiver, wherein applying the driving power comprises keeping applying the driving power, if the wireless power receiver is detected.
Claim 6:
The method of claim 1, wherein the level of the second detection power is a minimum power level that will detect the change of the load impedance with respect to the wireless power receiver in a first category.
Claim 3:
The operation method of claim 1, wherein the second detection power has a minimum power level that will detect the change of load impedance with respect to the wireless power receiver in a first category.
Claim 7:
The method of claim 1, wherein the second detection power is outputted after a predetermined time gap after outputting the first detection power.
Claim 4:
The operation method of claim 1, wherein the second detection power is applied after a predetermined time gap after applying the first detection power.

The method of claim 3, wherein outputting the driving power comprises continually outputting the third detection power when the wireless power receiver is detected while the third detection power is outputted.
Claim 5:
The operation method of claim 1, further comprising: applying a driving power to drive the detected wireless power receiver, wherein applying the driving power comprises keeping applying the driving power, if the wireless power receiver is detected.
Claim 10:
A wireless power transmitter for transmitting power to a wireless power receiver, the wireless power transmitter comprising: a resonator for transmitting power to the wireless power receiver, and a controller configured to: periodically output a power sequence comprising a first detection power and a second detection power through the resonator, wherein a level of the first detection power is greater that a level of the second detection power; detect a change of a load impedance while outputting the power sequence; based on detecting the change of the load impedance, stop outputting of the power 

A wireless power transmitter, comprising: 


a resonator; and a controller configured to: 


control such that a first detection power with a first power level is applied into the resonator; after a predetermined time interval since applying the first detection power, control such that a second detection power with a second power level is applied into the resonator, wherein the first power level is different from the second power level, detect the wireless power receiver by detecting a change of load impedance in the wireless power transmitter; and control the resonator to transmit a charging power to the detected wireless power receiver, wherein the first detection power and the second detection power are for detecting the change of load impedance caused by placement of the wireless power receiver.

The wireless power transmitter of claim 10, wherein the controller identifies the change of the load impedance exceeding a predetermined threshold, and detect the wireless power receiver based on the change of the load impedance exceeding the predetermined threshold.
Claim 7:
The wireless power transmitter of claim 6, wherein the controller is further configured to: determine whether the change of load impedance exceeds a predetermined threshold, while the first detection power or the second detection power is applied into the resonator, and detect the wireless power receiver based on the determination.
Claim 12:
The wireless power transmitter of claim 10, wherein the power sequence further comprises a third detection power which is sufficient to drive the controller of the wireless power receiver.
Claim 10:
The wireless power transmitter of claim 6, wherein the controller is further configured to apply a driving power to drive the detected wireless power receiver, if the wireless power receiver is detected.
Claim 15:




The wireless power transmitter of claim 10, wherein the second detection power is outputted after a predetermined time gap after outputting the first detection power.
Claim 9:
The wireless power transmitter of claim 6, wherein the second detection power is applied after a predetermined time gap after applying the first detection power.
Claim 17:
The wireless power transmitter of claim 12, wherein the controller continually outputs the third detection power when the wireless power receiver is detected while the third detection power is outputted.
Claim 10:
The wireless power transmitter of claim 6, wherein the controller is further configured to apply a driving power to drive the detected wireless power receiver, if the wireless power receiver is detected.


Dependent claims 4-5, 9, 13-14 and 18 also are rejected as they depend from the above rejected claims 

Relevant prior art:


KOZAKI et al. (US 2017/0317721 A1): discloses a power transmitting system wherein a detection signal is periodically generated and determining if a device is present by monitoring a change in load impedance and comparing the change to a threshold, when the change exceeds a threshold a device is determined to be present. Switching to power transmission when a device is detected. 

FORSELL (US 2011/0301668 A1): discloses a wireless power transmitter for an implantable device comprising generating a detection signal from the transmitter and increasing the power provided from the transmitter until a response is detected by the transmitter device
However none of the references disclose 2 detection signals having different power level and the first detection power is greater than the second detection power i.e. the power of the detection signal is reduced after the first signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859                                                              

/EDWARD TSO/            Primary Examiner, Art Unit 2859